           Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 1 of 26




 1 BEGAM MARKS & TRAULSEN, P.A.
   11201 North Tatum Blvd., Suite 110
 2 Phoenix, Arizona 85028-6037
 3 (602) 254-6071
 4 Richard P. Traulsen – State Bar #016050
 5 rtraulsen@BMT-law.com
 6 Local Counsel for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
 9
10
      Diana Geary, individually and on behalf       Case No.:
11    of all similarly situated individuals,
12
                                    Plaintiff,
13
14    v.                                            COLLECTIVE AND CLASS ACTION
                                                     COMPLAINT AND DEMAND FOR
15                                                          JURY TRIAL
16
      Consumer Cellular, Inc.,
17
                                   Defendant.
18
19
20           Plaintiff, Diana Geary (“Geary”) by and through her undersigned attorneys hereby
21
     brings this Collective and Class Action Complaint against Defendant Consumer Cellular,
22
23 Inc. (“Defendant”), and states as follows:
24                                         INTRODUCTION
25
             1.      This is a class and collective action brought by Plaintiff on behalf of herself
26
     and all similarly situated current and/or former Customer Service Representative employees
27
28 of Defendant to recover for Defendant’s willful violations of the Fair Labor Standards Act
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 2 of 26




 1 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Arizona Wage Act, A.R.S. §§ 23-350, et seq., and
 2 A.R.S. §§ 23-364 (the “Arizona Wage Act”), and alleged contractual obligations (or unjust
 3
   enrichment if no contract is found), and other appropriate rules, regulations, statutes, and
 4
 5 ordinances.
 6          2.       The U.S. Department of Labor (“DOL”) recognizes that call center jobs, like
 7
     those held by Plaintiff in Defendant’s call center locations, are homogenous and issued
 8
     guidance to alert and condemn an employer’s non-payment of an employee’s necessary
 9
10 preliminary and postliminary activities. See DOL Fact Sheet #64, attached hereto as Exhibit
11 A at 2 (“An example of the first principal activity of the day for
12
   agents/specialists/representatives working in call centers includes starting the computer to
13
14 download work instructions, computer applications and work-related emails.”) Additionally,
15 the FLSA requires that “[a] daily or weekly record of all hours worked, including time spent
16
   in pre-shift and post-shift job-related activities must be kept.” Id.
17
18        3.       Defendant subjected Plaintiff, and those similarly situated, to Defendant’s

19 policy and practice of failing to compensate its call center employees for their necessary pre-
20
     shift time, which resulted in the failure to properly compensate them as required under
21
     applicable federal and state laws.
22
23          4.       Plaintiff seeks a declaration that her rights, the rights of the FLSA Collective
24 Class, and the rights of the Rule 23 Classes were violated and seek to recover an award of
25
   unpaid wages and overtime premiums, liquidated damages, penalties, injunctive and
26
27 declaratory relief, attorneys’ fees and costs, pre- and post-judgment interest, and any other
28 remedies to which they may be entitled.



                                                     2
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 3 of 26




 1                                 JURISDICTION AND VENUE

 2          5.       This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims
 3
     pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims arise under the FLSA, 29 U.S.C. §§
 4
 5 201, et seq.
 6          6.       This Court has subject-matter jurisdiction over Plaintiff’s FLSA claim
 7
     pursuant to 29 U.S.C. § 216(b), which provides that suits under the FLSA “may be
 8
     maintained against any employer . . . in any Federal or State court of competent jurisdiction.”
 9
10          7.       This Court has supplemental jurisdiction over Plaintiff’s state law claims
11 pursuant to 28 U.S.C. § 1367(a) because these claims arise from a common set of operative
12
   facts and are so related to the claims within this Court’s original jurisdiction that they form
13
14 a part of the same case or controversy.
15          8.       Upon information and belief, Defendant’s annual sales exceed $500,000 and
16
     they have more than two employees, so the FLSA applies in this case on an enterprise basis.
17
18 See 29 U.S.C. § 203(s)(1)(A).
19          9.       Defendant’s    employees,     including   Plaintiff,   engage   in   interstate
20
     commerce—including, but not limited to utilizing telephone lines and Internet—and
21
     therefore, they are also covered by the FLSA on an individual basis.
22
23          10.      This Court has personal jurisdiction over Defendant because it maintains
24 offices in the State of Arizona.
25
          11.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
26
27 Defendant conducts substantial business within this District, and because a substantial
28



                                                    3
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 4 of 26




 1 portion of the events that give rise to the claims pled in this Complaint occurred in this
 2 District.
 3
                                              PARTIES
 4
 5         12.      Plaintiff Geary is an individual who resides in the County of Pinal, City of

 6 Apache Junction, Arizona. Plaintiff worked for Defendant as a Customer Associate Advisor
 7
     1 from February 2018 to April 2018. Plaintiff executed her Consent to Sue form, attached
 8
     hereto as Exhibit B.
 9
10         13.      Before filing this action, Plaintiff opted-in to a collective and class action
11 filed in the District of Oregon on September 9, 2020. See Kane and Bowers v. Consumer
12
   Cellular, Inc., Case No. 3:20-cv-01558-IM.
13
14         14.      On March 25, 2021, Plaintiff Geary’s claims were withdrawn with leave to

15 refile the instant action.
16
           15.      Upon information and belief, at some point Defendant began requiring its
17
18 Customer Service Representatives to execute arbitration agreements. Plaintiff, however, is
19 not subject to an arbitration agreement.
20
           16.      As part of the agreement to withdraw Plaintiff’s claims from the Oregon case,
21
     the parties agreed that Plaintiff Geary’s FLSA claims would relate back to the filing of her
22
23 Consent to Sue in the Oregon matter—which was September 30, 2020. The statute of
24 limitations for all future potential FLSA opt-ins not subject to an arbitration agreement would
25
   be determined by the date they filed their Consents to Sue.
26
27         17.      Defendant Consumer Cellular, Inc., operates customer service call center

28 locations in North Phoenix and Tempe, Arizona, in addition to locations in Oregon.



                                                   4
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 5 of 26




 1         18.     Defendant is “a top-rated wireless carrier that provides no-contract

 2 cellphones and service plans primarily to those 50+.” See Consumer Cellular Job Posting,
 3
   attached here to as Exhibit C.
 4
 5        19.      Defendant may accept service via its registered agent Corporation Service

 6 Company at 8825 N 23rd Avenue, Suite 100, Phoenix, Arizona 85021.
 7
                                   GENERAL ALLEGATIONS
 8
           20.     Defendant employed Plaintiff as an hourly call center Customer Service
 9
10 Representative (“CSR”). Defendant assigns CSRs, like Plaintiff, to answer customer calls
11 from Defendant’s clients.
12
         21.     Plaintiff’s primary job duties included answering calls from Defendant’s
13
14 clients, retaining customers, providing troubleshooting guidance, and resolving customer
15 issues and billing inquiries.
16
          22.       Throughout Plaintiff’s employment with Defendant, Plaintiff regularly
17
18 worked at least 40 hours per workweek.
19         23.     Regardless of whether Defendant scheduled Plaintiff to work a workweek
20
     totaling under 40 hours, scheduled to work a workweek totaling 40 hours, or scheduled to
21
     work a workweek totaling in excess of 40 hours, Plaintiff regularly worked a substantial
22
23 amount of time off-the-clock as part of her job duties as a CSR. Defendant never
24 compensated Plaintiff for this time worked off-the-clock.
25
          24.    29 C.F.R. § 553.221 provides:
26
27           Compensable hours of work generally include all of the time during which
             an employee is on duty on the employer’s premises or at a prescribed
28           workplace, as well as all other time during which the employee is suffered or


                                                  5
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 6 of 26




 1           permitted to work for the employer. Such time includes all pre-shift and post-
             shift activities which are an integral part of the employee’s principal activity
 2           or which are closely related to the performance of the principal activity, such
 3           as attending roll call, writing up and completing tickets or reports, and
             washing and re-racking fire hoses.
 4
 5          25.      29 C.F.R. § 790.8 states “[a]mong activities included as an integral part of a

 6 principal activity are those closely related activities which are indispensable to its
 7
     performance.”
 8
      Pre-Shift Off-the-Clock Work.
 9
10          26.      Defendant tasked Plaintiff with providing customer service to Defendant’s

11 clients by use of Defendant’s telephones, Defendant’s computers, and the programs
12
   accessible from Defendant’s computers.
13
14        27.     To access Defendant’s systems, Plaintiff, and all other current and/or former

15 CSRs, must boot up their computers and log in to the various computer programs, servers,
16
     and applications, and log in to Defendant’s phone systems in order to take their first call at
17
     their scheduled shift start time prior to being paid. This pre-shift procedure regularly takes
18
19 fifteen (15) minutes per shift, or more if technical issues arise. Defendant did not compensate
20 Plaintiff for this time.
21
          28.        Regardless of how long the boot up and login process takes, Defendant did
22
23 not allow Plaintiff, and all other current and/or former CSRs, to clock in until two (2) minutes
24 before the start of their scheduled shift—and only after they completed the boot up and login
25
   process. If a CSR could not clock in because of system issues, a supervisor would log into
26
27 the system and clock in the CSR to reflect the exact shift start time.
28



                                                    6
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 7 of 26




 1         29.      The pre-shift boot up procedure Plaintiff, and all other current and/or former

 2 CSRs, must complete before they begin being compensated is the same regardless of which
 3
   call center location they worked at. The pre-shift boot up and login procedure is integral and
 4
 5 indispensable to the performance of Plaintiff’s principal job duties and integral and
 6 indispensable to Defendant’s business.
 7
           30.      Thus, the unpaid, pre-shift, off-the-clock work performed by Plaintiff, and
 8
     all other current and/or former CSRs, directly benefits Defendant.
 9
10 Defendant’s Policy and Practice of Off-the-Clock Work Violates Federal and State Laws.
11         31.      At all times relevant, Defendant suffered or permitted Plaintiff, and all other
12
     current and/or former CSRs, to routinely perform off-the-clock, pre-shift work by not
13
14 compensating its employees until after they completed the pre-shift boot up and log in
15 procedure.
16
         32.     Defendant knew or should have known that it must pay its employees for all
17
18 compensable time throughout the workweek. See 29 C.F.R. §§ 553.221, 790.8, 785.19(a).
19         33.      Despite this, Defendant failed to compensate Plaintiff, and all other current
20
     and/or former CSRs, for their off-the-clock, pre-shift, compensable work performed in any
21
     amount.
22
23         34.      Defendant knew, or should have known, that the FLSA, 29 U.S.C. § 207,
24 requires Defendant to compensate non-exempt employees who work in excess of forty (40)
25
   hours in a workweek at a rate of one and one-half times their regular rate of pay—including
26
27 the compensable off-the-clock, pre-shift work performed.
28



                                                   7
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 8 of 26




 1          35.     Despite this, Defendant failed to compensate Plaintiff, and all other current

 2 and/or former CSRs, for their off-the-clock, pre-shift, compensable work performed in
 3
   excess of forty (40) hours in a workweek at one and one-half times their regular rates of pay.
 4
 5        36.      Defendant knew or should have known that Arizona wage and hour laws

 6 require an employer to pay employees wages for each hour worked. See A.R.S. § 23-351.
 7
            37.     Despite this, Defendant failed to compensate Plaintiff Geary, and all other
 8
     current and/or former hourly CSRs working in Defendant’s call center locations in Arizona
 9
10 for their off-the-clock, pre-shift, compensable work performed in workweeks totaling less
11 than 40 hours and in workweeks totaling in excess of 40 hours at the proper legal rates,
12
   including overtime premiums.
13
14          38.     Defendant knew or should have known that Arizona wage and hour laws

15 require an employer to promptly pay employees for their earned wages. See A.R.S. §§ 23-
16
   351 and 23-353.
17
18        39.     In reckless disregard of the FLSA and Arizona wage and hour laws,

19 Defendant adopted and then adhered to its policy, plan, or practice of employing Plaintiff,
20
     and all other current and/or former CRSs, to perform pre-shift, compensable work off-the-
21
     clock. This illegal policy, plan, or practice caused incorrect payments for all straight time
22
23 and overtime performed by Plaintiff, and all other current and/or former CSRs, in violation
24 of the FLSA and Arizona wage and hour laws.
25
                                      Recordkeeping.
26
27          40.     The Arizona wage and hour laws require that “[e]mployers shall maintain

28 payroll records showing the hours worked for each day worked, and the wages and earned



                                                   8
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 9 of 26




 1 paid sick time paid to all employees for a period of four years.” See A.R.S. § 23-364.
 2            41.   Further, 29 C.F.R § 516.1 subjects “every employer subject to any provisions
 3
     of the Fair Labor Standards Act” to maintain employee records.
 4
 5            42.   Federal regulations mandate each employer to maintain and preserve payroll

 6 or other records containing, without limitation, the total hours worked by each employee
 7
     each workday and total hours worked by each employee each workweek. See 29 C.F.R §
 8
     516.2.
 9
10            43.   Upon information and belief, Defendant failed to establish, maintain, and
11 preserve accurate timesheet and payroll records for all hours worked by Plaintiff as required
12
   by the FLSA and Arizona wage and hour laws.
13
14            44.   When the employer fails to keep accurate records of the hours worked by its

15 employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687–88 (1946)
16
   controls. That rule states:
17
18          [w]here the employer’s records are inaccurate or inadequate . . . an employee
            has carried out his burden if he proves that he has in fact performed work for
19          which he was improperly compensated and if he produces sufficient evidence
            to show the amount and extent of that work as a matter of just and reasonable
20
            inference. The burden then shifts to the employer to come forward with
21          evidence of the precise amount of work performed or with evidence to
            negative the reasonableness of the inference to be drawn from the employee’s
22
            evidence. If the employer fails to produce such evidence, the court may then
23          award damages to the employee, even though the result be only approximate.
24            45.   The Supreme Court set forth this test to avoid placing a premium on an
25
     employer’s failure to keep proper records in conformity with its statutory duty, thereby
26
27 allowing the employer to reap the benefits of the employees’ labors without proper
28 compensation as required by the FLSA. Where damages are awarded pursuant to this test,



                                                  9
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 10 of 26




 1 “[t]he employer cannot be heard to complain that the damages lack the exactness and
 2 precision of measurement that would be possible had he kept records in accordance with . .
 3
   . the Act.” Id.
 4
 5                       COLLECTIVE ACTION ALLEGATIONS

 6         46.      Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b)
 7
     individually and on behalf of:
 8
             All current and former Customer Service Representative employees, and/or
 9
             other job titles performing the same or similar job duties, who worked for
10           Consumer Cellular, Inc., at any time in the last three years and were not
             subject to an arbitration agreement.
11
12 (hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this
13 definition as necessary.
14
           47.     Plaintiff does not bring this action on behalf of any executive, administrative,
15
16 or professional employees exempt from coverage under the FLSA.
17         48.      Plaintiff does not bring this action on behalf of any current and former
18
     Customer Service Representative employees who executed an arbitration agreement with
19
     Defendant from July 2019 to the present.
20
21         49.      29 U.S.C. § 216(b) Conditional Certification “Similarly Situated” Standard:
22
     With respect to the claims set forth in this action, a collective action under the FLSA is
23
     appropriate because, under 29 U.S.C. § 216(b), the call center employees described are
24
25 “similarly situated” to Plaintiff. The class of employees on behalf of whom Plaintiff brings
26 this collective action are similarly situated because (a) they have been or are employed in the
27
   same or similar positions; (b) they were or are subject to the same or similar unlawful
28



                                                   10
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 11 of 26




 1 practices, policies, or plan (namely, Defendant’s practices, policies, or plan of not paying
 2 their CSR employees for their pre-shift, compensable work performed in excess of forty (40)
 3
   hours per workweek at an overtime premium of at least one and one-half times their regular
 4
 5 rates of pay); (c) their claims are based upon the same legal theories; and (d) the employment
 6 relationship between Defendant and every putative FLSA Collective member is exactly the same,
 7 and differs only by name, location, and rate of pay.
 8
           50.      Upon information and belief, Plaintiff estimate the FLSA Collective,
 9
10 including both current and former call center employees over the relevant period, will include
11 several hundred members who would benefit from the issuance of court-supervised notice
12
     of this action and the opportunity to join it. The precise number of the FLSA Collective
13
     members should be readily available from a review of Defendant’s personnel, scheduling,
14
15 time, and payroll records; and from input received from the FLSA Collective members as
16 part of the notice and “opt-in” process provided by 29 U.S.C. § 216(b).
17
           51.      Plaintiff shares the same interests as the FLSA Collective members in that
18
19 the outcome of this action will determine whether they are entitled to unpaid overtime
20 compensation, interest, attorneys’ fees and costs owed under the FLSA. Because the facts in
21
   this case are similar, if not altogether identical, and the factual assessment and legal standards
22
23 lend themselves to a collective action.
24       THE ARIZONA WAGE AND HOUR LAW CLASS ACTION ALLEGATIONS
25
            52.      Plaintiff Geary brings this action pursuant to Fed. R. Civ. P. 23 on behalf of
26
     a putative Class defined to include:
27
28



                                                    11
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 12 of 26




 1           All current and former Customer Service Representative employees in
             Arizona, and/or other job titles performing the same or similar job duties,
 2           who worked for Consumer Cellular, Inc., at any time in the last one year and
 3           were not subject to an arbitration agreement.

 4 (hereinafter referred to as the “Arizona Class”). Plaintiff reserves the right to amend this
 5
     definition as necessary.
 6
            53.     Numerosity: The members of the Arizona Class are so numerous that joinder
 7
 8 of all members in the case would be impracticable, and the disposition of their claims as a
 9
     Class will benefit the parties and the Court. The precise number of Class members should be
10
     readily available from a review of Defendant’s personnel and payroll records.
11
12          54.     Commonality/Predominance: There is a well-defined community of interest
13 among Arizona Class members and common questions of both law and fact predominate in
14
   the action over any questions affecting individual members. These common legal and factual
15
16 questions include, but are not limited to, the following:
17                  a.      Whether Defendant violated A.R.S. §§ 23-350 et seq. by failing to pay
18                          current and former employees for all wages earned;

19                  b.      The proper measure of damages sustained by the proposed Arizona
                            Class; and
20
21                  c.      Whether Defendant violated the A.R.S. by failing to make, keep, and
                            preserve true and accurate payroll records.
22
23          55.     Typicality: Plaintiff’s claims are typical of those of the Arizona Class in that
24 Plaintiff and all other members suffered damages as a direct and proximate result of
25
   Defendant’s common and systemic payroll policies and practices. Plaintiff’s claims arise
26
27 from Defendant’s same policies, practices, and course of conduct as all other Arizona
28 members’ claims and Plaintiff’s legal theories are based on the same legal theories as all



                                                   12
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 13 of 26




 1 other Arizona Class members: whether all Arizona Class members were employed by
 2 Defendant on an hourly basis without receiving compensation for all wages earned.
 3
         56.      Adequacy: Plaintiff will fully and adequately protect the interests of the
 4
 5 Arizona Class and Plaintiff retained national counsel who are qualified and experienced in
 6 the prosecution of nationwide wage-and-hour class actions. Neither Plaintiff nor her counsel
 7
     have interests that are contrary to, or conflicting with, the interests of the Arizona Class.
 8
            57.      Superiority: A class action is superior to other available methods for the fair
 9
10 and efficient adjudication of the controversy, because, inter alia, it is economically infeasible
11 for Arizona Class members to prosecute individual actions of their own given the relatively
12
   small amount of damages at stake for each individual along with the fear of reprisal by their
13
14 employer. Given the material similarity of the Arizona Class members’ claims, even if each
15 Class member could afford to litigate a separate claim, this Court should not countenance or
16
   require the filing of hundreds, or thousands, of identical actions. Individual litigation of the
17
18 legal and factual issues raised by Defendant’s conduct would cause unavoidable delay, a
19 significant duplication of efforts, and an extreme waste of resources. Alternatively,
20
     proceeding by way of a class action would permit the efficient supervision of the putative
21
     Arizona Class’ claims, create significant economies of scale for the Court and the parties,
22
23 and result in a binding, uniform adjudication on all issues.
24          58.      The case will be manageable as a class action. This class action can be
25
     efficiently and effectively managed by sending the same FLSA opt-in notice to all employees
26
27 similarly situated and adding for the Arizona Class within that group a separate opt-out notice
28 pertaining to their rights under the Arizona state law. Plaintiff and her counsel know of no



                                                     13
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 14 of 26




 1 unusual difficulties in the case and Defendant has payroll systems that will allow the class,
 2 wage, and damages issues in the case to be resolved with relative ease. Because the elements
 3
   of Rule 23(b)(3), or in the alternative (c)(4), are satisfied in the case, class certification is
 4
 5 appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398
 6 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a Plaintiff whose suit
 7
     meets the specified criteria to pursue her claim as a class action”).
 8
                  BREACH OF CONTRACT CLASS ACTION ALLEGATIONS1
 9
10          59.      Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on behalf of a
11 putative Class defined to include:
12
            All current and former Customer Service Representative employees, and/or
13          other job titles performing the same or similar job duties, who worked for
14          Consumer Cellular, Inc., at any time in the last six years and were not subject
            to an arbitration agreement.
15
16 (hereinafter referred to as the “Nationwide Class”). Plaintiff reserves the right to amend this
17 definition as necessary.
18
            60.      Numerosity: The members of the Nationwide Class are so numerous that
19
     joinder of all members in the case would be impracticable, and the disposition of their claims
20
21 as a Class will benefit the parties and the Court. The precise number of Class members should
22
     be readily available from a review of Defendant’s personnel and payroll records.
23
24
25
26
              1
27            To the extent the Court finds, or Defendant argues, the employment relationship
      between itself and its CSRs did not form a contract, Plaintiff reserves the right to seek Rule
28    23 class certification under Plaintiff’s and the Nationwide Class’ quasi-contract claims
      (Count IV).


                                                    14
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 15 of 26




 1         61.      Commonality/Predominance: There is a well-defined community of interest

 2 among Nationwide Class members and common questions of both law and fact predominate
 3
   in the action over any questions affecting individual members. These common legal and
 4
 5 factual questions include, but are not limited to, the following:
 6                  a.     Whether Defendant offered to pay Plaintiff and the Nationwide Class
                           certain rates (depending on the technical job titles) per hour for each
 7
                           hour worked as call center employees;
 8
                    b.     Whether Plaintiff and the Nationwide Class accepted Defendant’s
 9
                           offer by performing the essential functions of the job;
10
                    c.     Whether Defendant breached the contract by failing to pay Plaintiff
11                         and the Nationwide Class for each and every hour worked; and
12
                    d.     Whether Plaintiff and the Nationwide Class were damaged.
13
14         62.      Typicality: Plaintiff’s claims are typical of those of the Nationwide Class in

15 that Plaintiff and all other members suffered damages as a direct and proximate result of
16
   Defendant’s common and systemic payroll policies and practices. Plaintiff’s claims arise
17
18 from Defendant’s same policies, practices, and course of conduct as all other Nationwide
19 Class members’ claims and Plaintiff’s legal theories are based on the same legal theories as
20
     all other Nationwide Class members: whether Defendant and the Nationwide Class members
21
     were employed under an implied contract to be paid for each and every hour worked by
22
23 Defendant.
24         63.      Adequacy: Plaintiff will fully and adequately protect the interests of the
25
     Nationwide Class and Plaintiff retained national counsel who are qualified and experienced
26
27 in the prosecution of nationwide wage-and-hour class actions. Neither Plaintiff nor her
28



                                                  15
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 16 of 26




 1 counsel have interests that are contrary to, or conflicting with, the interests of the Nationwide
 2 Class.
 3
            64.      Superiority: A class action is superior to other available methods for the fair
 4
 5 and efficient adjudication of the controversy, because, inter alia, it is economically infeasible
 6 for Nationwide Class members to prosecute individual actions of their own given the
 7
     relatively small amount of damages at stake for each individual along with the fear of reprisal
 8
     by their employer. Given the material similarity of the Nationwide Class members’ claims,
 9
10 even if each Nationwide Class member could afford to litigate a separate claim, this Court
11 should not countenance or require the filing of thousands of identical actions. Individual
12
   litigation of the legal and factual issues raised by Defendant’s conduct would cause
13
14 unavoidable delay, a significant duplication of efforts, and an extreme waste of resources.
15 Alternatively, proceeding by way of a class action would permit the efficient supervision of
16
   the putative Nationwide Class’ claims, create significant economies of scale for the Court
17
18 and the parties, and result in a binding, uniform adjudication on all issues.
19          65.      The case will be manageable as a class action. This class action can be
20
     efficiently and effectively managed by sending the same FLSA opt-in notice to all employees
21
     similarly situated and adding for the Nationwide Class within that group a separate opt-out
22
23 notice pertaining to their rights under the common law. Plaintiff and her counsel know of no
24 unusual difficulties in the case and Defendant has payroll systems that will allow the class,
25
   wage, and damages issues in the case to be resolved with relative ease. Because the elements
26
27 of Rule 23(b)(3), or in the alternative (c)(4), are satisfied in the case, class certification is
28 appropriate. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398



                                                    16
       Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 17 of 26




 1 (2010) (“[b]y its terms [Rule 23] creates a categorical rule entitling a Plaintiffs whose suit
 2 meets the specified criteria to pursue her claim as a class action”).
 3
                                              COUNT I
 4
 5                VIOLATION OF THE FAIR LABOR STANDARDS ACT,
               U.S.C. § 201, et seq., FAILURE TO PAY OVERTIME WAGES
 6                                     (FLSA Collective Class)
 7
             66.   Plaintiff re-alleges and incorporates all previous paragraphs herein.
 8
             67.   At all times relevant to this action, Defendant was an “employer” under the
 9
10 FLSA, 29 U.S.C. § 203(d), subject to the provisions of 29 U.S.C. §§ 201, et seq.
11           68.   Defendant is engaged in interstate commerce or in the production of goods
12
     for commerce, as defined by the FLSA.
13
14           69.   At all times relevant to this action, Plaintiff was an “employee” of Defendant

15 within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).
16
          70.     Plaintiff either (1) engaged in commerce; or (2) engaged in the production of
17
18 goods for commerce; or (3) was employed in an enterprise engaged in commerce or in the
19 production of goods for commerce.
20
             71.   The position of Customer Service Representative is not exempt from the
21
     FLSA.
22
23           72.   Defendant’s other job titles performing similar customer service
24 representative job duties are not exempt from the FLSA.
25
          73.      At all times relevant to this action, Defendant “suffered or permitted”
26
27 Plaintiff to work and thus “employed” her within the meaning of the FLSA, 29 U.S.C. §
28 203(g).



                                                  17
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 18 of 26




 1          74.      The FLSA requires an employer to pay employees the federally mandated

 2 overtime premium rate of one and a half times their regular rate of pay for every hour worked
 3
   in excess of forty (40) hours per workweek. See 29 U.S.C. § 207.
 4
 5        75.      Defendant violated the FLSA by failing to pay Plaintiff the federally

 6 mandated overtime premium for all hours worked in excess of forty (40) hours per
 7
     workweek.
 8
            76.      Upon information and belief, Defendant has corporate policies of evading
 9
10 overtime pay for its hourly workers.
11          77.      Defendant’s violations of the FLSA were knowing and willful.
12
            78.      By failing to compensate its hourly workers at a rate not less than one and
13
14 one-half times their regular rate of pay for work performed in excess of forty (40) hours in a
15 workweek, Defendant violated the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§
16
   207(a)(1) and 215(a). All similarly situated call former CSRs, or other job titles performing
17
18 the same or similar job duties, are victims of a uniform and company-wide enterprise which
19 operates to compensate employees at a rate less than the federally mandated overtime wage
20
     rate. This uniform policy, in violation of the FLSA, has been, and continues to be, applied to
21
     CSRs, or other job titles performing the same or similar job duties, who have worked or are
22
23 working for Defendant in the same or similar position as Plaintiff.
24          79.      None of the provisions of the FLSA can be contravened, set aside, abrogated,
25
     or waived by Plaintiff or the Class.
26
27          80.      The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of

28 the Act, an employee is entitled to his or her unpaid overtime wages plus an additional equal



                                                   18
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 19 of 26




 1 amount in liquidated damages, costs, and reasonable attorneys’ fees.
 2                                             COUNT II
 3
                         VIOLATIONS OF THE ARIZONA WAGE ACT
 4                                   (Arizona Class)
 5
            81.      Plaintiff Geary, individually and on behalf of the proposed Arizona Class,
 6
     re-alleges and incorporates by reference the above paragraphs as if fully set forth herein.
 7
 8          82.      Plaintiff and members of the Arizona Class are current and former employees
 9
     of Defendant within the meaning of A.R.S. § 23-350(2).
10
            83.      Defendant at all relevant times was an employer within the meaning of
11
12 A.R.S. § 23-350(3).
13          84.      Defendant was required to pay Plaintiff and the Arizona Class for all hours
14
     worked.
15
16          85.      A.R.S. § 23-351 requires every employer to pay “all wages due” every pay

17 period, including overtime pay.
18
            86.      A.R.S. § 23-353 provides that when an employer discharges an employee or
19
     employee quits, the employer must pay the employee all wages due in a timely manner.
20
21          87.      Wages are defined as “nondiscretionary compensation due an employee in
22
     return for labor or services rendered by an employee for which the employee has a reasonable
23
     expectation to be paid whether determined by a time, task, piece, commission or other
24
25 method of calculation.” A.R.S. § 23-350(7).
26          88.      Defendant, pursuant to its policies and illegal timekeeping practices, refused
27
     and failed to pay Plaintiff and the Arizona Class for all hours worked.
28



                                                   19
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 20 of 26




 1          89.     By failing to properly compensate Plaintiff and the Arizona Class for all

 2 “labor or services rendered” for which Plaintiff and members of the Arizona Class had a
 3
   reasonable expectation of being paid, Defendant violated, and continues to violate its CSRs’
 4
 5 statutory rights under A.R.S. §§ 23-351 and 23-353.
 6          90.     Defendant’s actions were willful, unreasonable, and done in bad faith. See
 7
     A.R.S. §§ 23-352(3), 23-355.
 8
            91.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff
 9
10 and the proposed Arizona Class have suffered damages in an amount to be determined at
11 trial.
12
            92.     Plaintiff and the proposed Arizona Class seek damages in the amount of their
13
14 unpaid straight-time and overtime wages for all hours worked, treble damages, reasonable
15 attorneys’ fees and costs for this action, pre- and post- judgment interest, and such other legal
16
   and equitable relief as the Court deems proper.
17
18                                             COUNT III

19                                  BREACH OF CONTRACT
                             (National Breach of Contract Class Action)
20
21          93.     Plaintiff and the Nationwide Class re-allege and incorporate all previous
22
     paragraphs herein and further allege as follows.
23
            94.     Plaintiff and the Nationwide Class were hired at various times. Defendant
24
25 offered to pay Plaintiff and the Nationwide Class certain rates per hour for each hour worked
26 as a CSR. Each Nationwide Class members’ contractual hourly rate is identified in paystubs
27
   and other records that Defendant prepares as part of their regular business activities.
28



                                                   20
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 21 of 26




 1         95.       Plaintiff and the Nationwide Class accepted the offer and worked for

 2 Defendant as CSR, and/or other job titles performing the same or similar job duties.
 3
         96.     Plaintiff and the Nationwide Class also accepted the offer by their
 4
 5 performance—i.e., reporting for work and completing the tasks assigned to them.
 6         97.       Plaintiff’s work, and the work of the Nationwide Class, required pre-shift
 7
     boot up time.
 8
           98.       Plaintiff and every other Nationwide Class member performed under their
 9
10 contract by doing their jobs in addition to carrying out the pre-shift off-the-clock duties
11 Defendant required.
12
         99.     Upon information and belief, Defendant does not compensate its CSRs,
13
14 and/or other job titles performing the same or similar job duties, until after the pre-shift boot
15 up and log in procedures are complete.
16
          100.      Despite being required to complete these integral pre-shift job duties,
17
18 Plaintiff and the Nationwide Class were not compensated at their hourly rate for their work
19 performed.
20
           101.      By failing to pay Plaintiff and the Nationwide Class for the pre-shift boot up
21
     time Defendant breached its contract with Plaintiff and the Nationwide Class to pay their
22
23 hourly rate for each hour worked.
24         102.      Defendant also breached their duty of to keep accurate records to keep track
25
     of the time Plaintiff and other Nationwide Class members spent doing pre-shift activities,
26
27 which is a fundamental part of an employer’s job.
28         103.      In sum, the facts set forth above establish the following elements and terms


                                                   21
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 22 of 26




 1 of the contract:
 2                    a.    Offer: a set hourly rate for each hour worked as a CSR;
 3
                      b.    Acceptance: Plaintiff and the Nationwide Class accepted the offer
 4                          overtly or via performance (i.e., each showed up to work and
 5                          completed the tasks assigned to them by Defendant);

 6                    c.    Breach: Defendant did not pay Plaintiff and the Nationwide Class for
                            each hour (or part thereof) worked; and
 7
 8                    d.    Damages: By failing to pay Plaintiff and the Nationwide Class their
                            hourly rate for each hour worked, Plaintiff and the Class were
 9
                            damaged in an amount to be determined at trial.
10
            104.      These claims are appropriate for nationwide class certification under Rules
11
12 23(b)(3) and/or (c)(4) because the law of contracts is substantially similar throughout the
13 United States.
14
         105.     As a direct and proximate cause of Defendant’s breach, Plaintiff and the
15
16 Nationwide Class were damaged in an amount to be proven at trial.
17                                            COUNT IV
18
                QUASI-CONTRACTUAL REMEDIES: UNJUST ENRICHMENT
19                        (National Unjust Enrichment Class)
20
            106.      Plaintiff and the Nationwide Class re-allege and incorporate paragraphs 1-
21
     110 and further allege as follows.
22
23          107.      Upon information and belief, Plaintiff’s and every other Nationwide Class
24 members’ pre-shift boot up and log in time—which is integral and indispensable to their
25
   principal activities as a CSR—provided valuable work and income for Defendant; namely,
26
27 compensation to Defendant for completing telephone sales and customer service activities
28 that directly benefited Defendant.



                                                   22
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 23 of 26




 1          108.     Pre-Shift Boot up Time: Plaintiff and the Nationwide Class were unable to

 2 perform any job function without booting up and logging in to their computers and required
 3
   programs. In short, in order to start their work of fielding customer calls precisely at their
 4
 5 designated start time, Plaintiff and the Nationwide Class worked off-the-clock before their
 6 shift began. Without the pre-shift boot-up time, Plaintiff and the Nationwide Class were
 7
     unable to take customer calls at their designated start time. Further, upon information and
 8
     belief, Defendant does not compensate its CSRs until after the pre-shift procedures are
 9
10 complete.
11          109.     As part of their ongoing employment relationships with Defendant, Plaintiff
12
     and other Nationwide Class members expected to be paid wages for the time they spent doing
13
14 their jobs, including performance of the necessary pre-shift boot up procedures performed
15 each shift.
16
          110.    By not paying Plaintiff and other Nationwide Class members for the time
17
18 they spent performing necessary pre-shift boot up activities, Defendant was, and continues
19 to be, unjustly enriched at the expense of Plaintiff and the Nationwide Class in an amount to
20
     be determined at trial.
21
            111.     By not paying Plaintiff and other Nationwide Class members for the time
22
23 they spent performing necessary activities, Defendant also saved, and continues to save, itself
24 hundreds-of-thousands of dollars in unpaid payroll taxes—taxes that would have otherwise
25
   been credited to Plaintiff’s and Nationwide Class members’ benefit.
26
27          112.     It would be unjust and inequitable to allow Defendant to retain the benefit of

28 the work performed by Plaintiff and the Nationwide Class without compensation.



                                                   23
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 24 of 26




 1         113.     These claims are appropriate for nationwide class certification under Rules

 2 23(b)(3) and/or (c)(4) because the law of unjust enrichment is substantially similar
 3
   throughout the United States.
 4
 5        114.    As a direct and proximate cause of Defendant’s unjust enrichment, Plaintiff

 6 and the Nationwide Class were harmed at an amount to be proven at trial.
 7
                                       PRAYER FOR RELIEF
 8
             WHEREFORE, Plaintiff requests the following relief:
 9
10          a.      An Order certifying this case as a collective action in accordance with 29
11 U.S.C. § 216(b) with respect to the FLSA claims set forth above;
12
          b.      An Order certifying the Arizona state law class action pursuant to Rule 23 of
13
14 the Federal Rules of Civil Procedure;
15          c.      An Order certifying this action as a class action (for the Rule 23 Breach of
16
     Contract Nationwide Class or for the Rule 23 Unjust Enrichment Nationwide Class if no
17
18 contract is found) pursuant to Rule 23 of the Federal Rules of Civil Procedure;
19          d.      An Order compelling Defendant to disclose in computer format, or in print
20
     if no computer readable format is available, the names, addresses, and email addresses of all
21
     those individuals who are similarly situated, and permitting Plaintiff to send notice of this
22
23 action to all those similarly situated individuals including the publishing of notice in a
24 manner that is reasonably calculated to apprise the potential class members of their rights
25
   under this litigation;
26
27          e.      An Order designating Plaintiff to act as the Class Representatives on behalf

28 of all individuals in the Arizona Class;



                                                   24
       Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 25 of 26




 1            f.    An Order designating the Named-Plaintiff to act as the Nationwide Class

 2 Representative on behalf of all similarly situated individuals for both the FLSA and the Rule
 3
   23 Breach of Contract or Unjust Enrichment Nationwide Classes;
 4
 5        g.      An Order declaring that Defendant willfully violated the FLSA and its

 6 attendant regulations as set forth above;
 7
              h.    An Order declaring that Defendant violated its obligations under the FLSA;
 8
              i.    An Order declaring that Defendant willfully violated the Arizona Wage and
 9
10 Hour Law and its attendant regulations as set forth above;
11            j.    An Order granting judgment in favor of Plaintiff and against Defendant and
12
     awarding the amount of unpaid minimum wages, and overtime pay calculated at the rate of
13
14 one and one-half (1.5) of Plaintiff’s regular rate multiplied by all hours that Plaintiff worked
15 in excess of 40 hours per week;
16
           k.      An Order awarding liquidated damages to Plaintiff, in an amount equal to the
17
18 amount of unpaid wages found owing to Plaintiff under the FLSA, in addition to all penalties
19 and damages owed under the Arizona Wage Act and its attendant regulations as set forth
20
     above;
21
              l.    An Order awarding reasonable attorneys’ fees and costs incurred by Plaintiff
22
23 in filing this action pursuant to A.R.S. § 12-341.01;
24            m.    An Order awarding pre- and post-judgment interest to Plaintiff on these
25
     damages; and
26
27            n.    An Order awarding such further relief as this court deems appropriate.

28



                                                   25
        Case 2:21-cv-00699-DLR Document 1 Filed 04/22/21 Page 26 of 26




 1                                        JURY DEMAND

 2         NOW COMES Plaintiff, by and through her undersigned attorneys, and hereby
 3
     demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure and the
 4
 5 court rules and statutes made and provided with respect to the above entitled cause.
 6
                           DATED this 22nd day of April, 2021.
 7
 8                                            BEGAM MARKS & TRAULSEN, P.A.

 9
                                              By s/ Richard P. Traulsen
10                                                 Richard P. Traulsen
                                                   11201 North Tatum Blvd., Suite 110
11
                                                   Phoenix, Arizona 85028-6037
12                                                 Local Counsel for Plaintiff
13                                                     And
14
                                                   Jacob R. Rusch (MN Bar No. 0391892)*
15                                                 Timothy J. Becker (MN Bar No. 0256663)*
                                                   Zackary S. Kaylor (MN Bar No. 0400854)*
16
                                                   JOHNSON BECKER, PLLC
17                                                 444 Cedar Street, Suite 1800
                                                   Saint Paul, MN 55101
18                                                 E: jrusch@johnsonbecker.com
19                                                 E: tbecker@johnsonbecker.com
                                                   E: zkaylor@johnsonbecker.com
20
21                                                 Lead Attorneys for Plaintiff

22                                                 *Pro Hac Vic forthcoming
23
24
25
26
27
28



                                                  26
